 In the Matter of MICHIGAN BELL TELEPHONE COMPANY, EMPLOYER ANDPETITIONERandMICHIGAN DIVISIONS No. 43 AND 44, COMMUNI-CATIONS WORKERS OF AMERICA (AFFILIATED WITII THE CIO), UNIONSCases Nos. 7-RM11-23, 7-RM-24, and 7-RM-t5.Decided July 21,1949DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbefore Cecil Pearl, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer'srequest for oral argument is hereby denied, as the record and briefsfiled by both parties in our opinion, adequately present the issues andthe positions of the parties.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Unions are labor organizations claiming to representemployees of the Employer.3.The alleged question concerning representation :The Employer and the Unions have collective bargaining agree-ments covering the employees of the Employer's Traffic Department,Accounting Department, and Plant Department, named in the instantpetitions.These agreements were executed for a period of 1 year.The contract covering employees of the Traffic and Accounting De-partments has a termination date of December 15, 1949, while the con-tract pertaining to Plant Department employees is to terminate onDecember 30, 1949.At the time these agreements were executed Communications Work-ers of America, the parent national labor organization with which theUnions are affiliated, herein called CWA, was an independent.How-85 N. L.R. B., No. 58.303 304DECISIONSOF NATIONALLABOR RELATIONS BOARDever on May 9, 1949, as the result of a referendum conducted amongCWA members, CWA was issued a charter by, and became an affiliateof, the CIO.On May 10, 1949, the Employer advised the Union byletter that it regarded the affiliation of CWA with the CIO as havinggiven rise to a question of representation, and suggested that the ques-tion be resolved by the submission of new dues check-off authorizationcards.The Employer further stated that pending resolution of thealleged question of - representation, it would withhold the checked-off dues and place them in escrow.Receiving no reply to its letter, theEmployer filed the present petitions on June 3, 1949.The Unions contend that their recent contracts described above bara present determination of representatives.'The Employer, on the other hand, contends that the affiliation ofCWA with the C10 has so changed the character of the contractingunions as to create substantial doubt that they remain the chosen repre-sentatives of its employees, and that in these circumstances thecontracts in question cannot bar an election at this time.The Employer seeks to bring this case within one of the exceptionsto the Board's general policy that in the interest of industrial stabilityitwill permit a valid subsisting collective bargaining agreement tobar, for a reasonable period, a new determination of representativesamong the employees covered by such agreement.That exception hasarisen in cases in which a change in the structure or affiliation of thecontracting union so modified the character of that union that a realdoubt arose as to whether it remained the labor organization which theemployees desired to represent them. In such cases, the Board hasdirected that the doubt be resolved by an immediate election, despitethe existence of the contract.'We do not view this principle as in any way applicable to the factsin the instant case.In all of the cases relied upon by the Employersomething considerably more substantial than a mere change in theaffiliation of the contracting union'sparent organization,such as ispresent here, had occurred.Thus, in many of these cases,, the factsdisclosed a schism in the contracting union, resulting in the establish-ment of a new union which challenged the representative status of theIThe Unions also argue that no "claim" has been made upon the Employer for recognitionas the representative -of the Employer's employees within the meaning of Section 9 (c) (1)(B), and therefore the Board is without jurisdiction to entertain an employer petition.As we are dismissing the petitions on another ground, hereinafter discussed, we find itunnecessary to rule upon this contention.2See cases cited,infra,footnotes 3 and 4.3For example, seeMatter of Pittsburgh Plate Glass Company, Columbia Chemical Division,80 N. L. It. B. 1331 ;Matter of Jasper Wood Products Company, Inc., 72 N.L.' R. B. 1306 ;Matter of Foley LumberdExport Corporation,70 N. L. It. B. 73;Matter of Carson Pirie.Scott & Company,69 N. L. It. B. 935;Matter of Sealed Power Corporation,41 N. L. R. B.1225.' MICHIGAN BELL TELEPHONE COMPANY305existing local'.In others of these cases,4 the old contracting unionabandoned its representative status or was voted out of existence by its,members. It is true that in some instances the schism in, or demise of,the contracting union was provoked by a change in the affiliation ofthat union or of its parent organization.But we are aware of nocase in which the Board applied the rule here urged by the Employerwhere a change in affiliation of the parent union, without more, was allthat occurred.The record in the instant case is barren of. any evidence that theaffiliation of CWA With the CIO has had any effect upon the struc-ture, functions, or membership of Divisions 43 and 44, CWA, thelocal contracting Unions. So far as appears in the record, the officers,,constitution, bylaws, and bargaining authority of these Unions re-main unaffected by the affiliation.There has been no schism in theseUnions; and no other labor organization intervened in this proceedingto challenge their representative status.In these circumstances we perceive no reason for not regarding the1948 collective bargaining agreements between the Employer andDivisions 43 and 44, CWA, which have a substantial period yet to run,as bars to a present determination of representatives .5Accordingly, we find no question affecting commerce exists concern-ing the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,,and we shall therefore dismiss the petitions.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petitions filed in the instantmatter be, and they hereby are, dismissed.ME31BERHOUSTON took no part in the consideration of the aboveDecision and Order.For example,seeMatterof Riggs OpticalCompany,Consolidated,77 N.L.R. B. 265;.Matter ofIllinois Gear & Machine Company,53 N.L. It. B. 179;Matter ofBrenizer TruckingCompany,44 N.L.R.B. 810;Matter of Olive & Myers Manufacturing Company,59.N. L. R. B.650;Matterof UnitedStove Company,30 N. L.It. B. 305.5The Employeralso contendsthat the absorptionof the Telephone Workers Organizing-Committee, CIO, by CWA,as a result of the affiliationproposed amalgamation of Divisions 43 and 44 raise substantial doubt as to the identityof the labor organization which theemployees desire to representthem.We findno meritin these contentions.Thereis no indicationthat the absorption of TWOC locals by CWAwill in anyway changethe organizational structureof CWA and,in any event,there is no-evidence that any employees of the Employer are represented by local of TWOC. As to the-proposedamalgamation of Divisions43 and 44, CWA, the record indicatesthat such amerger iswholly prospective,for a referendum on the issue has not been completed and'testimonyat the hearing shows that,in anyevent,the amalgamation would not take place-prior to the expiration of the existing contracts.